 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
 6   By:     Frederick J. Petersen, # 19944
 7           Isaac D. Rothschild, # 25726
             22003-2/gc
 8
     Attorneys for Debtors
 9
10                       IN THE UNITED STATES BANKRUPTCY COURT

11                               FOR THE DISTRICT OF ARIZONA
12
     In re                                        Chapter 11
13
     DAVID K. CROWE and                           No. 4:19-bk-04406-BMW
14   COLLEEN M. CROWE,
15
                                 Debtors.
16
     TURBINE POWERED TECHNOLOGY,                  Adv. No. 4:19-ap-00260-BMW
17   LLC,
18
                                 Plaintiff,       RESERVATION OF RIGHTS RE NOTICE
19                                                 OF SERVICE OF EXPERT REPORT OF
20   vs.                                               STEVEN B. KUSHNICK, P.E.

21   DAVID K. CROWE and COLLEEN M.
22   CROWE,

23                               Defendants.
24
25           David K. Crowe and Colleen M. Crowe (“Debtors” or “Defendants”), though
26   counsel, respond and reserve all rights with regard to the Notice of Service of Expert Report


Case 4:19-ap-00260-BMW        Doc 121 Filed 06/04/20 Entered 06/04/20 17:15:17          Desc
                               Main Document    Page 1 of 5
 1   of Steven B. Kushnick, P.E., filed by Turbine Powered Technology, LLC on June 3, 2020
 2   (DE 118).
 3          1.     Bankruptcy Counsel is a Not Party to Nor Subject to the Louisiana State
 4                 Court Protective Order
 5          The premise of the Notice of Service and from prior correspondence from counsel for
 6   Turbine Powered Technology that they can indirectly disclose information in the bankruptcy
 7   case pending in the District of Arizona, by production in and subject to a protective order
 8   entered by the Louisiana State Court, is an abuse of procedure that rises to an offensive
 9   level. Arizona bankruptcy counsel is not licensed to practice, nor has ever practiced in the
10   state of Louisiana. Further, Arizona bankruptcy counsel has not appeared in, participated in,
11   nor taken any position that would suggest that counsel is a party to, or subject to, the
12   protective order of the Louisiana State Court. To the contrary, that order does not apply to
13   Arizona bankruptcy counsel and cannot be used offensively, or defensively, with regard to
14   any matters produced or part of the Arizona bankruptcy case. Unless and until this Court,
15   with exclusive jurisdiction over this case, enters an order with regard to matters in the record
16   in this proceeding, bankruptcy counsel will not be constrained by the Louisiana order with
17   regard to information in its possession or control, or otherwise part of the record in this case.
18   Further, production in the Louisiana State case is entirely irrelevant to this proceeding.
19          2.     Production of Information in the Louisiana State Court Matter is a Stay
20                 Violation
21          When counsel for TPT sent an email letter on May 27, 2020 purportedly producing
22   the expert report of Steven B. Kushnick, a prompt response was sent reminding counsel that
23   such action was a violation of the stay. In fact, all proceedings in the Louisiana State Court
24   matter with regard to Debtors Crowe are stayed by operation of 11 U.S.C. §362. The
25   knowing and voluntary disregard of the stay by proceeding with production of information
26   to the Debtors is a wanton disregard of the Federal Bankruptcy Law and the jurisdiction of

Case 4:19-ap-00260-BMW         Doc 121 Filed 06/04/20
                                                 2     Entered 06/04/20 17:15:17           Desc
                                Main Document    Page 2 of 5
 1   this Court. Already pending before this Court is a Motion for Sanctions against Turbine
 2   Powered Technology for violating the stay. Now, DE 118 is a written acknowledgement that
 3   TPT continues to disregard the jurisdiction of this Court and will do as it pleases. As the
 4   Court is well aware, any action taken in violation of the stay is void as a matter of law.
 5   Counsel was promptly informed in writing on May 27, 2020 that because the action was
 6   taken in violation of the stay, and because the Louisiana State Court protective order did not
 7   apply to counsel, the report of Steven B. Kushnick would be immediately deleted and
 8   disregarded. That report is not part of the record in this case, and it is inappropriate to
 9   consider it, disclose it, produce it, or refer to it unless and until made part of the record by
10   this Court.
11          3.     The Crowes Reserve All Rights to Seek Damages Against TPT, and Rule
12                 11 Sanctions Against Holden Hoggatt and Lane & Nach for Their
13                 Intentional Stay Violations
14          At this time, the Debtors do not anticipate significant damages as a result of the
15   intention and knowing violation of the stay and disregarding of rules by Holden Hoggatt and
16   the Lane and Nach firm. However, it is clear that the action is a knowing and intentional
17   stay violation. As such, the effort could not be presented for a proper purpose, and is
18   frivolous, by definition, as a void act. (See Rule 9011(b)(1) and 9011 (b)(2), F.R.Bankr.P.)
19   The Debtors reserve all rights to seek actual damages in the future, to the extent any further
20   actions are required.
21
     DATED: June 4, 2020                               MESCH CLARK ROTHSCHILD
22
23
                                                       By:     s/Frederick J. Petersen, #19944
24                                                             Frederick J. Petersen
                                                               Isaac D. Rothschild
25
                                                               Attorneys for Debtors
26

Case 4:19-ap-00260-BMW        Doc 121 Filed 06/04/20
                                                3     Entered 06/04/20 17:15:17              Desc
                               Main Document    Page 3 of 5
 1   Notice of Electronic Filing (“NEF”)
     electronically served on the date of filing
 2   upon the registered CM/ECF Users herein
     as evidenced by the NEF.
 3
 4   COPIES served as indicated below on
     June 4, 2020:
 5
     Synchrony Bank                                Turbine Powered Technology, LLC
 6   c/o PRA Receivables Management, LLC           c/o Its Managing Member, Ted McIntye, II
     PO Box 41021                                  298 Louisiana Road, Port of West St. Mary
 7   Norfolk, VA 23541                             Franklin, LA 70538
     Email: claims@recoverycorp.com                Email: legal@marineturbine.com
 8                                                 Email: ted@marineturbine.com
                                                   Member, Committee of Unsecured Creditors
 9
     Tucson Embedded Systems                       Lindsay Brew
10   Attn: Dennis Kenman                           Miller, Pitt, Feldman & McAnally
     5620 N. Kolb Rd., Ste 160                     One S. Church Ave., Ste 900
     Tucson, AZ 85750                              Tucson, AZ 85701
11   Email: contracts@tucsonembedded.com           Email: lbrew@mpfmlaw.com
     Member, Committee of Unsecured Creditors      Member, Committee of Unsecured Creditors
12
     Quicken Loans, Inc.                           USAA Federal Savings Bank
13   c/o Aldridge Pite, LLP                        c/o Aaron M. Waite
     PO Box 17933                                  Weinstein & Riley, P.S.
14   San Diego, CA 92177-0933                      6785-4 S. Eastern Avenue
     Email: ecfazb@aldridgepite.com                Las Vegas, NV 89119
15                                                 Email: aaronw@w-legal.com
     Bradley J. Stevens and Fay W. Bidlack         Adam B. Nach and Helen K. Santilli
16   Jennings, Strouss & Salmon, PLC               Lane & Nach, P.C.
     One E. Washington Street, Ste 1900            2001 E. Campbell Ave., Ste 103
17   Phoenix, AZ 85004-2554                        Phoenix, AZ 85016
     Email: bstevens@jsslaw.com                    Email: adam.nach@lane-nach.com
18   Email: fbidlack@jsslaw.com                    Email: helen.santilli@lane-nach.com
     Attorneys for the Official Committee of       Attorneys for Turbine Powered Technology, LLC
19   Unsecured Creditors
     Kasey Nye                                     Edward K. Bernatavicius
20   Waterfall Economidis Caldwell                 Office of the United States Trustee
     Hanshaw & Villamana, P.C.                     230 N. First Ave., Suite 204
21   5210 E. Williams Circle, Suite 800            Phoenix, AZ 85003-1706
     Tucson, AZ 85711                              Email: Edward.K.Bernatavicius@usdoj.gov
22   Email: knye@waterfallattorneys.com
     Attorney for Tucson Embedded Systems
23   Todd Jackson                                  Holden Hoggatt
     Jackson & Oden, P.C.                          Marine Turbine Technologies
24   3573 E. Sunrise Drive, Suite 125              298 Louisiana Rd., Port of West St. Mary
     Tucson, AZ 85718                              Franklin, LA 70538
25   Email: tjackson@jacksonodenlaw.com            Email: holden@marineturbine.com
     Attorney for Tucson Embedded Systems, Inc.    Attorney for Turbine Powered Technology, LLC
26

Case 4:19-ap-00260-BMW        Doc 121 Filed 06/04/20
                                                4     Entered 06/04/20 17:15:17         Desc
                               Main Document    Page 4 of 5
 1   D.C. Panagiotis
     The Panagiotis Firm
     1540 W. Pinhook Rd.
 2   Lafayette, LA 70503
     Email: dan@panalaw.com
 3   Attorney for Turbine Powered Technology
 4
 5   27B3355
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-ap-00260-BMW        Doc 121 Filed 06/04/20
                                                5     Entered 06/04/20 17:15:17   Desc
                               Main Document    Page 5 of 5
